Mr. Presiding Justice Willis delivered the opinion of the court. This suit was brought by Charles E. Jones to recover for injuries received by him at the Joliet Mound crossing of the C., B. I. & P. Ry. Co. on May 10, 1903. He had a verdict for $500 and a judgment for $537. The railroad company appeals. This case arose from the same accident described in our opinion filed this day in C., R. I. & P. Ry. Co. v. Elmer E. Jones, ante, p. 380. The evidence upon the trial of this case was substantially the same as that set out in our opinion in the case just-referred to, except that the evidence there referred to of statements made by the engineer that afternoon upon his return from Chicago was not admitted in the present case. For the reasons stated in that opinion we conclude that defendant was not guilty of the negligence charged against it and that plaintiff was not exercising due care for his own safety and that his negligence contributed to his injury and that he is not entitled to recover. The judgment is therefore reversed. Reversed, with finding of facts. Finding of facts, to be incorporated in the judgment of the court: We find that appellee did not exercise due care for his own safety as he approached and went upon the Joliet Mound crossing, where he was hurt by appellant’s train, that he was guilty of negligence which contributed to his injury, that appellant was not guilty of the negligence charged against it, and that appellee has no cause of action against appellant.